Citation Nr: 9906629	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected thyroidism.  

2.  Entitlement to service connection for glaucoma as 
secondary to service-connected thyroidism.  

3.  Entitlement to an increased evaluation for 
hypothyroidism, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to February 
1959, October 1961 to August 1962, and from May 1963 to June 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issue of entitlement to service connection for diabetes 
mellitus as secondary to service-connected hypothyroidism 
will be addressed at the end of this decision under the 
heading, "REMAND."  Appellate consideration of the issue of 
an increased rating for hypothyroidism is held in abeyance 
pending completion of the development requested in the REMAND 
below.


FINDINGS OF FACT

The claim for glaucoma as secondary to service-connected 
hypothyroidism is not supported by cognizable evidence 
showing the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for glaucoma as secondary to 
service-connected hypothyroidism is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records is negative for a 
diagnosis of glaucoma.  Post service records, however, 
reflect a diagnosis of early glaucoma upon VA records dated 
in November 1994.  Subsequently dated records through 1998 
reflect that this diagnosis has continued.  Specific 
references to glaucoma include a private physician's report 
from June 1995.  At that time, it was  reported that glaucoma 
had been found in February of that year.  Upon VA examination 
in October 1995, it was noted that the veteran's contentions 
included that his glaucoma was related to his hypothyroidism.  
It was the examiner's impression, however, that there was no 
relationship between hypothyroidism and glaucoma.  

A VA report from February 1996 reflects that the veteran had 
been diagnosed with glaucoma.  Upon additional VA examination 
in May 1996, the examiner noted that glaucoma had been 
diagnosed more than two years prior to this examination.  
Now, the veteran reported infrequent right eye pressure.  He 
was reportedly on medications for this disorder.  The 
examiner indicated that he was to respond to a request to 
determine if glaucoma was secondary to hypothyroidism.  In 
his assessment, the examiner stated that it is "unlikely" 
that the veteran's glaucoma was due to hypothyroidism.  The 
examiner indicated that there were no references in medical 
texts that showed an association between the conditions.  

At a March 1997 personal hearing, the veteran reiterated his 
contention that glaucoma is secondary to hypothyroidism.  
Excerpts from medical treatises submitted by the veteran do 
not pertain to glaucoma or any other eye disability.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110,1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

While the veteran has made statements asserting a 
relationship between postservice diagnosis of glaucoma and 
his service-connected hypothyroidism, causative factors of a 
disease involve a medical question and only a physician's 
opinion would be competent evidence.  Grottveit, supra.  The 
records is negative, however, for clinical evidence or a 
physician's opinion which associates postservice glaucoma to 
his hypothyroidism.  

As the veteran has failed to submit medical evidence showing 
the existence of a relationship between any currently 
manifested glaucoma and the service-connected hypothyroidism, 
the claim for secondary service connection is not well 
grounded.  Grivois, supra.  Since he has not met the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, there is no further duty to assist him in the 
development of this claim.  Tirpak, supra.  Since the claim 
is not well grounded, service connection is not warranted, 
and the claim is denied.  

As to the applicability of Allen v. Brown, 7 Vet. App. 439, 
the Court has held that pursuant to 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  This is of no avail to the 
veteran, however, because the evidence of record plainly does 
not support a finding that his service-connected 
hypothyroidism increased the severity of his nonservice-
connected glaucoma.  Simply stated, and in light of Allen, 
there is no medical evidence that the veteran's glaucoma, 
first noted many years after service, was either caused or 
aggravated by his service-connected hypothyroidism.  No such 
relationship has ever been expressed by health care 
personnel.  


ORDER

Service connection for glaucoma as secondary to 
hypothyroidism is denied.  


REMAND

The veteran contends that service connection is warranted for 
diabetes mellitus in that this disorder is secondary to his 
service-connected hypothyroidism.  

Upon VA examination in October 1995, conducted specifically 
to obtain an examiner's opinion as to whether there is any 
causal relationship between hypothyroidism and the 
development of diabetes mellitus, it was the examiner's 
opinion that hypothyroidism was secondary to lithium 
treatment and had no relationship to the development of 
diabetes.  A VA physician opined in May 1996 that the 
veteran's hypothyroidism was not caused by adult-onset 
diabetes mellitus which was associated with insulin 
resistance and not an antoimmune process.  It was noted that 
hypothyroidism could be associated with Type I diabetes 
mellitus when patients had an autoimmune polyglandular 
syndrome.  The examiner noted that the veteran's 
hypothyroidism was multifactorial as he had initially 
developed Grave's disease in the early 1980s and then had 
subsequent radioiodine therapy to treat his hypothyroidism.  
He was then treated with a medication (lithium carbonate) 
which was known to cause hypothyroidism.  

The same examiner was requested to offer an opinion as to 
whether the diabetes mellitus was in any way caused by the 
veteran's hypothyroidism.  In August 1996, he stated it was 
opinion that the veteran's hypothyroidism was the result of 
lithium treatment for Grave's disease and was not the result 
of diabetes mellitus.  It was also his opinion that the 
veteran's diabetes mellitus was not caused by hypothyroidism.  
He noted, however, that the veteran's hypothyroidism might 
have been "an exacerbating factor, on a more probable basis 
than not, in worsening the patient's diabetes control due to 
weight gain during periods of hypothyroidism."  The examiner 
did note, however, that the major factor in the appellant's 
obesity was chronic dietary indiscretion including poor 
dietary control and alcohol use.  

In Allen, supra, the Court held that where service connection 
is sought on a secondary basis, service connection could be 
granted for a disability which was not only proximately due 
to or the result of a service-connected condition, but could 
also be granted where a service-connected disability had 
aggravated a non-service-connected disability, with 
compensation being paid for the amount of disability which 
exceeded "the degree of disability existing prior to the 
aggravation."  Thus, to support a grant of service 
connection on a secondary basis due to aggravation the record 
must show by competent evidence both: (1) that a service 
connected disability aggravated a nonservice connected 
disability; and (2) that the quantum of that aggravation is 
identifiable.  

The Court has held that the "fulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  With regard to 
the veteran's claims of entitlement to service connection for 
diabetes mellitus as secondary to his hypothyroidism, the 
Board concludes that the question of whether there is a 
causal connection between service-connected hypothyroidism 
and the development of diabetes mellitus has been adequately 
addressed.  However, an examination by the appropriate 
specialist is warranted to address the question of 
aggravation as raised by the Allen, supra, on the facts of 
this case.  38 C.F.R. §§ 3.326, 3.327 91998).  



Accordingly, the case is REMANDED for the following:  

1.  All pertinent VA and private medical 
treatment records subsequent to July 1998 
should be obtained and associated with 
the claims file.  The veteran should be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of this claim.  

2.  The veteran should be afforded a VA 
examination by an appropriate physician 
to clarify the assessment made by the 
examiner in August 1996 that the 
veteran's "hypothyroidism may have been 
an exacerbating factor, on a more 
probable basis than not, in worsening the 
patient's diabetes control...."  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
connection with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to the degree of 
medical probability that the service-
connected hypothyroidism (a) aggravated 
the veteran's diabetes mellitus, and if 
so, (b) what is the identifiable quantum 
of additional disability, over and above 
that attributable to the underlying cause 
of the diabetes mellitus, attributable to 
this aggravation?  The examiner's 
attention is directed to the examiner's 
August 1996 opinion as summarized above.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  If it is not 
feasible to answer these questions 
without resort to speculation, the 
physician should so indicate.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If the 
examination report does not show that the 
examiner reviewed the veteran's claims 
file, or if the examination report does 
not address the issue of secondary 
service connection for diabetes mellitus 
due to aggravation by service-connected 
hypothyroidism, as required by Allen, 
supra, the examination report should be 
returned to the examining facility as 
inadequate.  If any development is 
incomplete, or if opinions requested are 
not provided, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

4.  Then, in light of the additional 
evidence obtained, the RO should 
readjudicate the issue of entitlement to 
service connection for diabetes mellitus 
as secondary to hypothyroidism under the 
principles enunciated in the Allen 
decision.  As noted above, a favor 
determination requires competent 
evidence: (1) that a service-connected 
disability aggravated a nonservice 
connected disability; and (2) that the 
quantum of that aggravation is 
identifiable. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, a supplemental statement of the case 
including all applicable law and regulations should be issued 
to the veteran and his representative, and they should be 
provided an opportunity to respond.  The case should then be 
returned to the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

- 11 -


- 1 -


